Citation Nr: 0706236	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  04-16 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for hypothyroidism.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel




INTRODUCTION

The veteran had a five-month period of active duty for 
training (ACDUTRA) in the Army National Guard from August 
1985 to January 1986.  Following his initial period of active 
duty in the National Guard, he served for periods of ACDUTRA 
and inactive duty for training (INACDUTRA) in the Army 
Reserves through August 2004.  Effective August 2004, the 
veteran was medically disqualified from service with the 
Reserves due to his hearing loss.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied service connection for 
hypothyroidism and hearing loss.

In a statement received in December 2004, the veteran 
expressed disagreement with a November 2004 RO rating 
decision that denied service connection for bone spurs on 
both heels.  In an October 2005 statement the veteran 
specifically indicated that he wanted to withdraw his claim 
regarding bone spurs.  His appeal was withdrawn.  See 
38 C.F.R. § 20.204.  By way of a statement received in 
December 2005, the veteran attempted to reinstate his claim 
with regard to the bone spurs.  This statement was received 
more than one year after the November 2004 RO denial of 
service connection; it may not serve as a notice of 
disagreement with the RO denial and cannot reinstate the 
veteran's withdrawn claim.  See 38 C.F.R. § 20.302.  VA 
notified the veteran with regard to this matter in a March 
2006 letter.  To the extent the December 2005 statement may 
constitute a claim to reopen based on new and material 
evidence, this matter is referred to the RO for clarification 
and action deemed appropriate.  


FINDINGS OF FACT

1.  Hypothyroidism was not shown during active military 
service or for years thereafter; hypothyroidism has not been 
shown by medical evidence to have been due to or aggravated 
by any aspect of any period of active service, nor has it 
been shown to be due to or aggravated by an injury during 
service on INACDUTRA. 

2.  The veteran's bilateral hearing loss disability was not 
shown during active military service or for years thereafter; 
bilateral hearing loss has not been shown by medical evidence 
to be due to or aggravated by any aspect of any period of 
active service, nor has it been shown to be due to or 
aggravated by an injury during service on INACDUTRA.


CONCLUSIONS OF LAW

1.  Service connection for hypothyroidism is not warranted. 
38 U.S.C.A. 
§§ 101(22-24), 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.6, 3.303, 3.304 (2006).

2.  Service connection for bilateral hearing is not 
warranted.  38 U.S.C.A. 
§§ 101(22-24), 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.6, 3.303, 3.304 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2004), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 19 Vet. App. 473 (2006).

In the present case, the veteran was provided with the notice 
required by the VCAA, by letters mailed in November 2002, 
April 2004 and March 2006, to include notice that he submit 
any pertinent evidence in his possession.  The Board notes 
that, even though the letters requested a response within 60 
days, they also expressly notified the veteran that she had 
one year to submit the requested information and/or evidence, 
in compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by the Secretary within one year from the date 
notice is sent].

With regard to the duty to assist, the Board acknowledges 
that, unfortunately, the veteran's service medical records 
for the period beginning August 1985 and ending January 1986 
could not be obtained.  Under such circumstances, the Court 
has held that there is a heightened obligation on the part of 
VA to explain findings and conclusions and to consider 
carefully the benefit of the doubt rule.  Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  Because these records, if they existed, 
remain absent from the file, the Board's analysis has been 
undertaken with the heightened obligation set forth in Cuevas 
and O'Hare in mind.  It is further noted, however, that the 
case law does not lower the legal standard for proving a 
claim for service connection, but rather increases the 
Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the claimant.  
See Russo v. Brown, 9 Vet. App. 46 (1996).

The RO conducted an extensive search for outstanding records 
(as documented in great detail in the November 2006 Formal 
Finding on the Unavailability of Records Efforts), but the 
records have not been located.  The Board observes that, 
where records are unavailable, "VA has no duty to seek to 
obtain that which does not exist."  See Counts v. Brown, 6 
Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 
237 (1993).  See also Hayre, supra [VA's efforts to obtain 
service department records shall continue until the records 
are obtained or unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile].  Such is the case with the matter 
at hand.  

The Board notes that, besides the veteran's service medical 
records, all pertinent evidence has been obtained in this 
case.  The record does contain a copy of the report of the 
veteran's December 1984 examination prior to entrance into 
the Army National Guard, a copy of his November 1986 Reserve 
Enlistment examination, Army Reserve Medical records for the 
period from November 1986 to January 1997, and records from 
the Medical Retention Board Proceedings in the Spring and 
Summer of 2004.  Neither the veteran nor his representative 
has identified any additional evidence that could be obtained 
to substantiate the claims.  The Board is also unaware of any 
such evidence.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.

The Board acknowledges that the veteran has not been afforded 
a VA examination in response to his claims.  The VCAA and the 
pertinent implementing regulation provide, generally, that an 
examination or opinion is necessary if the evidence of record 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability, establishes that he suffered an injury or disease 
in service, and indicates that the claimed disability or 
symptoms may be associated with the established injury or 
disease in service, or with another service-connected 
disability, but does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  See 38 
C.F.R. § 3.159(c)(4); see also Charles v. Principi, 16 Vet. 
App. 370 (2002).

With respect to both claims, the medical evidence currently 
of record is sufficient to reach a decision.  As for the 
claim for service connection for hypothyroidism, although the 
veteran has a current diagnosis of hypothyroidism, the record 
does not contain competent evidence of an in-service injury 
or disease or evidence of an association between his current 
diagnosed disability and an injury or disease in service.  
With regard to the claim for service connection for bilateral 
hearing loss, the medical evidence currently of record 
documents hearing loss shown on numerous examinations of the 
veteran's ears in recent years.  The record does not show 
that the veteran developed hearing loss as a result of injury 
during INACDUTRA.  While a new examination could identify a 
current diagnosis for the veteran's conditions (something 
already shown in the evidence of record), it could no more 
than speculate as to a possible link between either condition 
and service, since there is absolutely no evidence of 
incurrence of injury during active duty service that could 
result in either condition.  The Board finds it pertinent 
that the veteran himself has not pointed to any specific 
injury that could have contributed to his hypothyroidism or 
his hearing loss.  Without evidence of inservice injury, or 
even an allegation of such, a new examination to obtain an 
opinion linking a current diagnosis to an undefined 
event/injury in service would be no more than speculation.   

Accordingly, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  
38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21-24); 38 C.F.R. § 3.6.  ACDUTRA is, inter alia, full-
time duty in the Armed Forces performed by Reserves for 
training purposes.  38 C.F.R. § 3.6(c)(1).

It follows from this that service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from injury incurred 
or aggravated while performing INACDUTRA.  See 38 U.S.C.A. §§ 
101, 106, 1110, 1131.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
the matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2005); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Analysis

Hypothyroidism

The medical evidence of record shows no complaints or 
findings indicative of hypothyroidism during the veteran's 
brief period of active duty from August 1985 to January 1986.  
The report of examination for enlistment into the Army 
National Guard dated December 1984 notes that the veteran was 
healthy and his report of medical history from the same date 
notes that the veteran was in good health and on no 
medication.  The report of medical history also indicates 
that the veteran had no significant past medical history.  
There is no active duty separation examination of record, but 
it is noteworthy that the report of examination for 
enlistment into the Army Reserves dated November 1986 does 
not list any pertinent negative or abnormal results and that 
the report of medical history from that date notes that the 
veteran was in good health and was not taking any medications 
at that time.  

Hypothyroidism was not shown until many years after the 
veteran left active duty service.  The medical records on 
file document that the veteran was first diagnosed with 
hypothyroidism in the mid to late 1990's, many years after 
his period of active service.  Additionally, it is noteworthy 
that the veteran himself contends that he was not diagnosed 
with the disease until 1998, approximately 12 years after his 
discharge from active military duty.  

While the current diagnosis of hypothyroidism is not in 
dispute, the medical evidence does not show any link 
whatsoever between the veteran's hyperthyroidism (diagnosed 
in the mid to late 1990s) and his initial period of active 
military service, which ended in 1986.  Furthermore, the 
medical evidence of record does not link this matter to any 
subsequent period of ACDUTRA or INACDUTRA.  In essence, the 
only assertion of a nexus between the veteran's current 
diagnosis of hyperthyroidism and his military service is 
found in the veteran's own statements.  These statements are 
not competent evidence of the alleged nexus, since 
laypersons, such as the veteran, are not qualified to render 
an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Absent either a showing of hypothyroidism during active 
service and treatment for such since active service, or 
medical evidence showing a link between hypothyroidism (first 
shown years after active service) and active service, there 
is no basis upon which to grant a claim for service 
connection based on the active period of service.   See 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  See also, 
Hickson, supra. 

The Board finds that there is no basis for granting service 
connection for hypothyroidism as related to the veteran's 
periods of INADUTRA with the Reserves through 2004.  The 
Board points out that because the hypothyroidism was first 
shown while the veteran was serving on INACDUTRA in the Army 
Reserves (and not during a period of active duty) service 
connection may only be granted for that condition if the 
evidence shows that the veteran has the disability due to 
injury (and not disease) incurred or aggravated while 
performing INACDUTRA.  See 38 U.S.C.A. §§ 101, 106, 1110, 
1131.  (The law is very clear as to the fact that only 
disability resulting from injury may be service-connected 
based on INACDUTRA service.)  There is no medical evidence to 
show that the veteran's hypothyroidism developed or was 
aggravated as a result of an injury sustained during his 
period of service in the Army Reserves.

In short, hypothyroidism was not shown during the veteran's 
initial period of active military service or for years 
thereafter; hypothyroidism has not been related by medical 
evidence to any aspect of any period of active service, and 
it has not been related to an injury during service on 
INACDUTRA.

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim and service connection 
for hypothyroidism is not in order.

Bilateral Hearing Loss Disability

The available service medical records are negative for any 
notation of a bilateral hearing loss disability at the time 
of the veteran's entrance into active military service.  The 
report of examination for enlistment in December 1984 showed 
that the veteran's ears and hearing were evaluated as normal.  
In addition, the report of examination for Reserve enlistment 
in November 1986 did not show any hearing loss disability nor 
did it identify any negative or abnormal results.  In the 
report of medical history from that date, the veteran 
indicated that he had no history of hearing loss or ear 
problems.  

Medical evidence for the period following the veteran's 
separation from active duty shows that the veteran was first 
diagnosed with hearing loss during a routine Reserve 
examination in December 1991, approximately five years after 
his discharge from active military duty in the Army National 
Guard.  The evidence does not show any connection, or nexus, 
between the veteran's hearing loss and his active military 
service.  A Reserve audiological evaluation in December 1996 
showed mild to moderate mid frequency sensorinueral hearing 
loss in both ears.  Subsequent medical records show that the 
veteran was placed on a permanent physical profile due to his 
hearing loss in January 1997.  He was eventually medically 
separated from the Army Reserves in August 2004, due to this 
disability.  

While the veteran's hearing loss had clearly increased in 
severity over the many years that he was serving with the 
Reserves, there is no medical evidence of record showing that 
hearing loss was due to or aggravated by any incident or 
injury during the veteran's Reserve duty.  In fact, the 
veteran has not asserted that he incurred an injury to the 
ears or suffered acoustic trauma while serving on ACDUTRA or 
INADUTRA.  

In essence, the evidence of a nexus between the veteran's 
hearing loss and his active military service is limited to 
the veteran's own statements.  This is not competent evidence 
of the alleged nexus since laypersons, such as the veteran, 
are not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

The Board notes that because the veteran's hearing loss was 
diagnosed during his period of service in the Army Reserves, 
service connection may only be granted for the disease if the 
evidence shows that the veteran has the disability due to 
injury (and not disease) incurred or aggravated while 
performing INACDUTRA.  See 38 U.S.C.A. §§ 101, 106, 1110, 
1131.  (The law is very clear as to the fact that only 
disability resulting from injury may be service-connected 
based on INACDUTRA service.)  

The veteran initially claimed that his bilateral hearing loss 
disability was incurred in service.  However, in the January 
2007 statement of accredited representative (Form 646), it is 
contended that the veteran's bilateral hearing loss was 
aggravated by his military service.  On review of the entire 
record, the Board finds that there is no evidence of any 
trauma or excessive noise exposure in service which could 
have led to or aggravated the veteran's bilateral hearing 
loss disability.  Additionally, the veteran has not pointed 
to the existence of any such injury or event.  Furthermore, 
the veteran's hearing loss has been related to congenital 
factors and not to any aspect of his periods of service in 
the Guard or Reserves.  In February 2002, the veteran was 
afforded an otologic consultation at the Walter Reed Army 
Medical Center.  The examiner concluded that the veteran's 
bilateral sensorinueral hearing loss developed as a result of 
congenital factors.  The Board finds it significant that the 
examiner specifically noted that the veteran was negative for 
any history of noise exposure and that the audiologist 
described the findings on examination as in the "classic 
symmetric 'cookie bite'" configuration.  The assessment was 
congenital sensorineural hearing loss.  

While service connection may be granted, in limited 
circumstances, for disability due to aggravation of a 
constitutional or developmental abnormality by superimposed 
disease or injury (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 
(1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)), there is no 
evidence whatsoever that such occurred in this case.  
Specifically, the veteran has never alleged any injury or 
exposure to acoustic trauma during any period of ACDUTRA or 
INACDUTRA service, and no medical professional has indicated 
that the veteran's service caused or aggravated his hearing 
loss disability.  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim and service connection 
for bilateral hearing loss is not in order.


ORDER

Service connection for hyperthyroidism is denied.

Service connection for bilateral hearing loss is denied.



____________________________________________
DENNIS F. CHIAPPETTA 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


